DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 10/13/2022.  Claims 12 – 19 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 7 and 9 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20200193549) in view of Kim (US 20190262992).

Claim 1,  Pederson discloses remote monitoring device for a fleet of autonomous motor vehicles making it possible for an operator to pilot the fleet remotely and comprising at least one display screen, the remote monitoring device being able to receive at least one piece of information from at least a first sensor monitoring the environment of a vehicle of interest in the fleet, the monitoring device being able to display the at least one piece of information on the display screen, wherein the remote monitoring device is positioned in a remote control station located at a distance from the autonomous motor vehicles [see at least p0026 – 0027,  p0054 – p0055, p0061 – p0062, p0091 and Fig 5,          monitoring the state of vehicles is facilitated by generating multiple interfaces (including but not limited to fleet manager and vehicle manager interfaces) that transform vehicle data and external or environmental data (including but not limited to external objects, road obstacles, other vehicles, pedestrians, traffic data, weather data, etc.) into easy to understand indicators (e.g., generated visual indicator glyphs) based on the respective state of the vehicles and the external objects. The disclosed technology also enables operators to provide remote support and assistance directly to the vehicles being monitored using the information generated and aggregated via the interfaces. n autonomous vehicle may not be able to manage in an effective manner. In such circumstances, the present disclosure provides an oversight mechanism (e.g., human or system monitoring of the state of the autonomous vehicles and the environments/infrastructure of their surroundings) that receives and transforms data to enable remote support (including but not limited to rerouting, other types of navigational suggestions) instructions to be transmitted from the monitoring system to the vehicle being supported. This can optimize the flow of the autonomous vehicles through a transportation network. Further, the remote support can be provided in response to a request for support or automatically generated and provided based on data analytics; The sensor 1360 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. 
The controller apparatus 2410 can monitor and coordinate the movement of vehicles, including autonomous vehicles. The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; external object destination; external object route; and external object sensor data.
The sensor 1360 can provide information regarding current operating characteristics of the vehicle or its surrounding. The sensors 1360 include, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 1000; The client computing device can then generate a representation of the fleet manager interface 5000 on a display device];

	Pedersen does not specifically disclose a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag.
	However, KIM discloses a control method for a mobile robot and an apparatus for supporting the control method, the control method being capable of solving a problem of a user's sense of difference in robot operation due to a communication delay and/or iterative mode changes. As shown in FIG. 4, the control apparatus 100 may generate a target control value 29 based on a remote-control value 23 input through the remote-control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote-control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote-control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments. Referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote-control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases.
Also, the control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097 and Figs 1, 2, 4, 7 and 9]. See also at least p0004 which states there is delay in both way communication on from the robot sensor to the remote control and other way around.

Therefore, it would have been obvious to modify Pedersen to include  a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions. 

	
Claim 10,  Pedersen discloses a limiting method implemented using a remote monitoring device for a fleet of autonomous motor vehicles, the monitoring device allowing the remote piloting of the fleet by an operator and comprising at least one display screen, wherein the remote monitoring device is positioned in a remote control station located at a distance from the autonomous motor vehicles, the limiting method comprising the following steps: - receiving at least one piece of information from at least one first sensor monitoring the environment of a vehicle of interest of the fleet; displaying the at least one piece of information on a display screen [see at least p0026 – 0027,  p0054 – p0055, p0061 – p0062, p0091 and Fig 5,          monitoring the state of vehicles is facilitated by generating multiple interfaces (including but not limited to fleet manager and vehicle manager interfaces) that transform vehicle data and external or environmental data (including but not limited to external objects, road obstacles, other vehicles, pedestrians, traffic data, weather data, etc.) into easy to understand indicators (e.g., generated visual indicator glyphs) based on the respective state of the vehicles and the external objects. The disclosed technology also enables operators to provide remote support and assistance directly to the vehicles being monitored using the information generated and aggregated via the interfaces. n autonomous vehicle may not be able to manage in an effective manner. In such circumstances, the present disclosure provides an oversight mechanism (e.g., human or system monitoring of the state of the autonomous vehicles and the environments/infrastructure of their surroundings) that receives and transforms data to enable remote support (including but not limited to rerouting, other types of navigational suggestions) instructions to be transmitted from the monitoring system to the vehicle being supported. This can optimize the flow of the autonomous vehicles through a transportation network. Further, the remote support can be provided in response to a request for support or automatically generated and provided based on data analytics; The sensor 1360 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. 
The controller apparatus 2410 can monitor and coordinate the movement of vehicles, including autonomous vehicles. The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; external object destination; external object route; and external object sensor data.
The sensor 1360 can provide information regarding current operating characteristics of the vehicle or its surrounding. The sensors 1360 include, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 1000; The client computing device can then generate a representation of the fleet manager interface 5000 on a display device];

Pedersen does not specifically disclose determining a measuring uncertainty of the at least one piece of information sent by the at least one first sensor and/or measuring a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and limiting the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag.
However, Kim discloses a control method for a mobile robot and an apparatus for supporting the control method, the control method being capable of solving a problem of a user's sense of difference in robot operation due to a communication delay and/or iterative mode changes. As shown in FIG. 4, the control apparatus 100 may generate a target control value 29 based on a remote-control value 23 input through the remote-control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote-control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote-control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments. Referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote-control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases.
Also, the control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097 and Figs 1, 2, 4, 7 and 9].  See also at least p0004 which states there is delay in both way communication on from the robot sensor to the remote control and other way around. 
Therefore, it would have been obvious to modify Pedersen to include  a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.

Claim 2, Pedersen discloses the remote monitoring device according to claim 1, wherein at least one piece of information is chosen from the group consisting of: - a geographical position of the vehicle of interest; - a speed of the vehicle of interest; - an acceleration of the vehicle of interest; - a geographical position of an element surrounding the vehicle of interest; - a speed of an element surrounding the vehicle of interest; - an acceleration of an element surrounding the vehicle of interest; and - a classification of an element surrounding the vehicle of interest [see at least p0039 -  if the vehicle is running low on fuel (vehicle state) and the traffic is congested (external state), then the issue type determined could be a fuel issue and the system could then navigate the vehicle to the nearest gas station based on knowing that the vehicle could not reach the current task's destination. After the issue type is determined, an indication of the issue type can be generated by the system for display on an interface such as a mobile device or computing device. The indication of the issue type can enable an operator monitoring the system and the vehicle being monitored to then either provide instruction data to the vehicle that can be accepted or rejected or automatically change the autonomous operation of the vehicle].

Claim 3, Pedersen discloses the remote monitoring device according to claim 2, but does not specifically disclose not specifically disclose wherein the element surrounding the vehicle of interest is chosen from the group consisting of: - an object located in the surroundings of the vehicle of interest; - an individual located in the surroundings of the vehicle of interest; and - an obstacle encountered by the vehicle of interest.
However, Kim discloses the information acquisition module 140 acquires various kinds of information such as a risk of collision with an object near the mobile robot 30, a level of complexity of surrounding environments, etc. The risk of collision and the level of complexity may be used by the weight determination module 150 to determine a weight for each control value [see at least p0079].

Therefore, it would have been obvious to modify Pedersen to include wherein the element surrounding the vehicle of interest is chosen from the group consisting of: - an object located in the surroundings of the vehicle of interest; - an individual located in the surroundings of the vehicle of interest; and - an obstacle encountered by the vehicle of interest, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.

Claim 4, Pedersen discloses the remote monitoring device according to claim 1, but does not specifically disclose wherein the limiting module is configured to limit the piloting hen at least one of the uncertainties exceeds an associated uncertainty threshold and/or when the measured lag exceeds an associated lag threshold. 
However, Kim discloses he control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode.  The threshold value 45 may be a predetermined constant or a variable varying depending on situations. For example, the threshold value 45 may be a variable varying according to a current traveling speed of the mobile robot 30. In detail, for example, the threshold value 45 may be determined to be a value that is inversely proportional to the current traveling speed of the mobile robot 30, as shown in FIG. 10, and may vary as the current traveling speed of the mobile robot 30 changes. In this case, when the current traveling speed of the mobile robot 30 is higher even through the communication delay is maintained, the control apparatus 100 determines the autonomous weight 43 to be a lager value. Accordingly, it is possible to further decrease the risk of accident of the mobile robot 30 and to improve safety [see at least p0096 - 0098, 0108, 0109, Figs 9, 10].

Therefore, it would have been obvious to modify Pedersen to include wherein the limiting module is configured to limit the piloting hen at least one of the uncertainties exceeds an associated uncertainty threshold and/or when the measured lag exceeds an associated lag threshold, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.


Claim 5, Pedersen discloses the remote monitoring device according to claim 1, but does not specifically disclose wherein the monitoring device comprises a control module able to send at least one movement command to at least one vehicle of the fleet, the limiting module being able to block the sending of any movement command to the vehicle of interest.
However, Kim discloses the remote-control system 20 is an apparatus that is used by an operator to remotely control the mobile robot 30. The remote control system 20 may control the mobile robot 30, which is located at a remote location, by transmitting a control value (e.g., a steering angle and a speed) input by the operator to the mobile robot 30 in real time [see at least p0058];    Further disclosing, referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases; control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097 and Figs 1, 2, 4, 7 and 9].

Therefore, it would have been obvious to modify Pedersen to include wherein the monitoring device comprises a control module able to send at least one movement command to at least one vehicle of the fleet, the limiting module being able to block the sending of any movement command to the vehicle of interest, providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.


Claim 6,  Pedersen discloses the remote monitoring device according to claim 1, but does not specifically disclose wherein the monitoring device is able to receive at least one piece of information from at least one second sensor, the second sensor being chosen from the group consisting of: a sensor embedded on board one of the autonomous vehicles and an infrastructure sensor positioned outside the autonomous vehicles, the monitoring device comprising a load shedding module able to deactivate the communication between the monitoring device and the at least one second sensor as a function of the determined uncertainty and/or the measured lag.
However, Kim discloses the control apparatus 100 may generate a target control value 29 based on a remote-control value 23 input through the remote-control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, (here the Examiner uses 21 has the second sensor that measures lag in communication) and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote-control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote-control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments [see Fig 4 and p0064]. 




Therefore, it would have been obvious to modify Pedersen to include, wherein the monitoring device is able to receive at least one piece of information from at least one second sensor, the second sensor being chosen from the group consisting of: a sensor embedded on board one of the autonomous vehicles and an infrastructure sensor positioned outside the autonomous vehicles, the monitoring device comprising a load shedding module able to deactivate the communication between the monitoring device and the at least one second sensor as a function of the determined uncertainty and/or the measured lag,  providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.














Claim 7, Pedersen discloses the remote monitoring device according to claim 1, but does not specifically disclose comprising a load shedding module able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet as a function of the measured lag.
However, Kim discloses the delay determination module 120 determines a communication delay between the remote-control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7.  Subsequently, the autonomous driving module 130 generates an autonomous control value for the mobile robot 30. To this end, the autonomous driving module 130 may use at least one autonomous driving algorithm well-known in the art, and any autonomous algorithm may be used [p0077 – p0078 – The Examiner interprets this as teaching the autonomous vehicle will go into autonomous mode, not requiring communication from the remote]. 
Therefore, it would have been obvious to modify Pedersen to include, comprising a load shedding module able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet as a function of the measured lag, providing controlling a mobile robot, a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.



Claim 9, Pedersen discloses a transport system comprising:  a monitoring device according to claim 1; and - a fleet of autonomous motor vehicles monitored remotely by the remote monitoring device [see at least p0038, Fig 3, p0075 Implementations of this disclosure provide at least a system and method for the monitoring of a plurality of vehicles (such as autonomous vehicles). Vehicle data and external data associated with a vehicle and a corresponding predetermined area around or associated with the vehicle are received by a system that includes, for example, a processor and a memory that includes executable instructions. The remote vehicle assistance center 3000 includes a fleet manager 3010, a plurality of vehicle managers including but not limited to a vehicle manager 3020 and a vehicle manager 3030, and a plurality of vehicles including but not limited to vehicles 3040, 3050, 3060, and 3070].


Claim 11, Pedersen discloses a non-transitory computer-readable medium including a computer program product including the software instructions which, when implemented by a piece of computer equipment, carry out the limiting method according to claim 10 [see at least p0005 a vehicle monitoring apparatus is provided. The vehicle monitoring apparatus comprises a non-transitory memory and a processor. The processor is configured to execute instructions stored in the non-transitory memory to receive vehicle data and external data associated with a vehicle and a corresponding predetermined area, wherein the vehicle data includes a vehicle state of the vehicle and the external data includes external states of external objects. The vehicle monitoring apparatus can determine an issue type of the vehicle based on the vehicle state and at least one of the external states and can generate an indication of the issue type for display on an interface].

Claim 12, Pedersen discloses a remote monitoring device for a fleet of autonomous motor vehicles making it possible for an operator to pilot the fleet remotely and comprising at least one display screen, the remote monitoring device being able to receive at least one piece of information from at least a first sensor monitoring the environment of a vehicle of interest in the fleet, the remote monitoring device being able to display the at least one piece of information on the display screen, the remote monitoring device comprising: [see at least p0026 – 0027,  p0054 – p0055, p0061 – p0062, p0091 and Fig 5,          monitoring the state of vehicles is facilitated by generating multiple interfaces (including but not limited to fleet manager and vehicle manager interfaces) that transform vehicle data and external or environmental data (including but not limited to external objects, road obstacles, other vehicles, pedestrians, traffic data, weather data, etc.) into easy to understand indicators (e.g., generated visual indicator glyphs) based on the respective state of the vehicles and the external objects. The disclosed technology also enables operators to provide remote support and assistance directly to the vehicles being monitored using the information generated and aggregated via the interfaces. n autonomous vehicle may not be able to manage in an effective manner. In such circumstances, the present disclosure provides an oversight mechanism (e.g., human or system monitoring of the state of the autonomous vehicles and the environments/infrastructure of their surroundings) that receives and transforms data to enable remote support (including but not limited to rerouting, other types of navigational suggestions) instructions to be transmitted from the monitoring system to the vehicle being supported. This can optimize the flow of the autonomous vehicles through a transportation network. Further, the remote support can be provided in response to a request for support or automatically generated and provided based on data analytics; The sensor 1360 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. 
The controller apparatus 2410 can monitor and coordinate the movement of vehicles, including autonomous vehicles. The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; external object destination; external object route; and external object sensor data.
The sensor 1360 can provide information regarding current operating characteristics of the vehicle or its surrounding. The sensors 1360 include, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 1000; The client computing device can then generate a representation of the fleet manager interface 5000 on a display device];

Pedersen does not specifically disclose a processing module configured to determine a measuring uncertainty of the at least one piece of information sent by the at least one first sensor; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty.

However, KIM discloses a control method for a mobile robot and an apparatus for supporting the control method, the control method being capable of solving a problem of a user's sense of difference in robot operation due to a communication delay and/or iterative mode changes. As shown in FIG. 4, the control apparatus 100 may generate a target control value 29 based on a remote-control value 23 input through the remote-control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote-control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote-control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments. Referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote-control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases.
Also, the control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097 and Figs 1, 2, 4, 7 and 9]. See also at least p0004 which states there is delay in both way communication on from the robot sensor to the remote control and other way around.

Therefore, it would have been obvious to modify Pedersen to include  a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions. 

















Claim 13, Pedersen discloses the remote monitoring device according to claim 12, wherein at least one piece of information is chosen from the group consisting of: - a geographical position of the vehicle of interest; - a speed of the vehicle of interest; - an acceleration of the vehicle of interest; - a geographical position of an element surrounding the vehicle of interest; - a speed of an element surrounding the vehicle of interest; - an acceleration of an element surrounding the vehicle of interest; and - a classification of an element surrounding the vehicle of interest. [see at least p0039 - if the vehicle is running low on fuel (vehicle state) and the traffic is congested (external state), then the issue type determined could be a fuel issue and the system could then navigate the vehicle to the nearest gas station based on knowing that the vehicle could not reach the current task's destination. After the issue type is determined, an indication of the issue type can be generated by the system for display on an interface such as a mobile device or computing device. The indication of the issue type can enable an operator monitoring the system and the vehicle being monitored to then either provide instruction data to the vehicle that can be accepted or rejected or automatically change the autonomous operation of the vehicle].





Claim 14, Pedersen discloses the remote monitoring device according to claim 12, but does not specifically disclose wherein the element surrounding the vehicle of interest is chosen from the group consisting of: - an object located in the surroundings of the vehicle of interest; - an individual located in the surroundings of the vehicle of interest; and - an obstacle encountered by the vehicle of interest. 
However, Kim discloses the information acquisition module 140 acquires various kinds of information such as a risk of collision with an object near the mobile robot 30, a level of complexity of surrounding environments, etc. The risk of collision and the level of complexity may be used by the weight determination module 150 to determine a weight for each control value [see at least p0079].

Therefore, it would have been obvious to modify Pedersen to include wherein the element surrounding the vehicle of interest is chosen from the group consisting of: - an object located in the surroundings of the vehicle of interest; - an individual located in the surroundings of the vehicle of interest; and - an obstacle encountered by the vehicle of interest, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.








Claim 15, Pedersen discloses the remote monitoring device according to claim 12, but does not specifically disclose wherein the limiting module is configured to limit the piloting when at least one of the uncertainties exceeds an associated uncertainty threshold and/or when the measured lag exceeds an associated lag threshold.
However, Kim discloses he control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode.  The threshold value 45 may be a predetermined constant or a variable varying depending on situations. For example, the threshold value 45 may be a variable varying according to a current traveling speed of the mobile robot 30. In detail, for example, the threshold value 45 may be determined to be a value that is inversely proportional to the current traveling speed of the mobile robot 30, as shown in FIG. 10, and may vary as the current traveling speed of the mobile robot 30 changes. In this case, when the current traveling speed of the mobile robot 30 is higher even through the communication delay is maintained, the control apparatus 100 determines the autonomous weight 43 to be a lager value. Accordingly, it is possible to further decrease the risk of accident of the mobile robot 30 and to improve safety [see at least p0096 - 0098, 0108, 0109, Figs 9, 10].

Therefore, it would have been obvious to modify Pedersen to include wherein the limiting module is configured to limit the piloting hen at least one of the uncertainties exceeds an associated uncertainty threshold and/or when the measured lag exceeds an associated lag threshold, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.


Claim 16, Pederson discloses the remote monitoring device according to claim 12, but does not specifically disclose wherein the remote monitoring device comprises a control module able to send at least one movement command to at least one vehicle of the fleet, the limiting module being able to block the sending of any movement command to the vehicle of interest.
However, Kim discloses the remote-control system 20 is an apparatus that is used by an operator to remotely control the mobile robot 30. The remote control system 20 may control the mobile robot 30, which is located at a remote location, by transmitting a control value (e.g., a steering angle and a speed) input by the operator to the mobile robot 30 in real time [see at least p0058];    Further disclosing, referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases; control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097 and Figs 1, 2, 4, 7 and 9].

Therefore, it would have been obvious to modify Pedersen to include wherein the monitoring device comprises a control module able to send at least one movement command to at least one vehicle of the fleet, the limiting module being able to block the sending of any movement command to the vehicle of interest, providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.






Claim 17, Pedersen discloses the remote monitoring device according to claim 12, but does not specifically disclose wherein the remote monitoring device is able to receive at least one piece of information from at least one second sensor, the second sensor being chosen from the group consisting of. a sensor embedded on board one of the autonomous vehicles and an infrastructure sensor positioned outside the autonomous vehicles, the remote monitoring device comprising a load shedding module able to deactivate the communication between the remote monitoring device and the at least one second sensor as a function of the determined uncertainty and/or the measured lag.
However, Kim discloses the control apparatus 100 may generate a target control value 29 based on a remote-control value 23 input through the remote-control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, (here the Examiner uses 21 has the second sensor that measures lag in communication) and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote-control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote-control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments [see Fig 4 and p0064]. 




Therefore, it would have been obvious to modify Pedersen to include, wherein the monitoring device is able to receive at least one piece of information from at least one second sensor, the second sensor being chosen from the group consisting of: a sensor embedded on board one of the autonomous vehicles and an infrastructure sensor positioned outside the autonomous vehicles, the monitoring device comprising a load shedding module able to deactivate the communication between the monitoring device and the at least one second sensor as a function of the determined uncertainty and/or the measured lag,  providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.


Claim 18, Pedersen discloses the remote monitoring device according to claim 12, but does not specifically disclose comprising a load shedding module able to deactivate the communication between the remote monitoring device and at least one of the vehicles of the fleet as a function of the measured lag.
However, Kim discloses the delay determination module 120 determines a communication delay between the remote-control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7.  Subsequently, the autonomous driving module 130 generates an autonomous control value for the mobile robot 30. To this end, the autonomous driving module 130 may use at least one autonomous driving algorithm well-known in the art, and any autonomous algorithm may be used [p0077 – p0078 – The Examiner interprets this as teaching the autonomous vehicle will go into autonomous mode, not requiring communication from the remote]. 
Therefore, it would have been obvious to modify Pedersen to include, comprising a load shedding module able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet as a function of the measured lag, providing controlling a mobile robot, a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.














Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20200193549) in view of Kim (US 20190262992) and McQuade (US 20150193994).

Claims 8 and 19, Pedersen discloses the remote monitoring device according to claims 1 and 12, but does not specifically disclose comprising an alert module able to emit an alert signal as a function of the determined uncertainty and/or the calculated lag, the display screen being able to display the alert signal.
However, McQuade discloses a fleet performance monitoring graphical user interface (GUI) that simultaneously displays fleet vehicles on a map, alerts by vehicle, fleet uptime, and maintenance information. In at least one embodiment, the map identifies vehicle having critical alerts using a different color coding than vehicles not associated with such alerts. In at least one embodiment, the alerts include speeding events by driver. In at least one embodiment, the fleet uptime metrics simultaneously display vehicle metrics and driver metrics; The current tab is the FLEET tab, so that the relative locations of fleet vehicles are displayed on the map. Selection of an ALERTS tab will result in only vehicles having active alerts (a speed alert, an idle alert, a driver monitoring alert, a zone or geofence alert, a missed inspection alert, a defect alert or an alarm alert) being displayed on the map [see at least p0004, Fig 10, p0058 – p0062].

Therefore, it would have been obvious to modify Pedersen to include, comprising an alert module able to emit an alert signal as a function of the determined uncertainty and/or the calculated lag, the display screen being able to display the alert signal, providing feedback to fleet operators that can be translated into cost savings.

Response to Arguments
Applicant’s arguments with respect to all claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856. The examiner can normally be reached M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 – 270 - 3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee LaRose/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664